DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed September 18, 2019, claims 1-20 are pending.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	In particular, the title of the invention refers to “Intelligent Hunting Device,” and the preambles of claims 1-9 recite, “intelligent hunting device,” but none of the claims refers in the body of the claim to a “hunting device,”  For that reason, the references to “intelligent hunting device” are not limiting, and the phrase, “Intelligent Hunting Device” in the title is therefore not descriptive.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
	“a power generation module, used to …;”
	“a battery module, used to …;”
	“an energy management module, used to …;”
in claim 1 (emphasis added to identify the generic placeholders for “means plus” language);
		“the energy management module further enables…;”
		“the power generation module to charge …;”
in claim 2 (emphasis added to identify the generic placeholders for “means plus” language);
		“a processing module, for …;”
		“a wireless transmission module, used to …;”
in claim 9 (emphasis added to identify the generic placeholders for “means plus” language);
“a power generation module, used to …;”
	“a battery module, used to …;”
	“an energy management module, …, for …;”
in claim 15 (emphasis added to identify the generic placeholders for “means plus” language);
“a processing module, for …;”
		“a wireless transmission module, used to …;”
in claim 17 (emphasis added to identify the generic placeholders for “means plus” language); and
		“an access control module for …;”
In claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As shown above, claims 1 and 15 each recite a “battery module,” but neither the claims nor the specification provide any information about the structure of the “battery module.”  The battery module could be a battery, a capacitor, or some other device that stores electrical charge, but the specification does not identify the structure of the battery module.
Claims 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As shown above, claims 9 and 17 each recite a “processing module,” but neither the claims nor the specification provide any information about the structure of the “battery module.”
As shown above, claims 9 and 17 each recite a “wireless transmission module,” but neither the claims nor the specification provide any information about the structure of the “wireless transmission module.”

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1, 9, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As shown above, claims 1, 9, 15, and 17 have been rejected under Section 112(a) for lack of written description.  The lack of written description renders claims 1, 9, 15, and 17 indefinite because lacking written description, one of ordinary skill in the art at the time of the effective filing date of the application would not have understood claims 1, 9, 15, and 17.

10.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 1 recites the limitation, “the application device.”  There is insufficient antecedent basis for this limitation in the claim.  Before reciting, “the application device,” claim 1 does not recite, “an application device.”

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1, 2, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nassef (US 2014/0195103 A1). 
	Regarding claim 1, Nassef discloses:
an intelligent hunting device, used to transfer a signal to an application device, the intelligent hunting device comprising (because the body of the claim does not mention an intelligent hunting device, this preamble language is not limiting):

a power generation module, used to generate a first voltage signal ([0039], [0042], [0063]; FIG. 1:  1); 

a battery module, used to generate a second voltage signal ([0036], [0057]); and 

an energy management module, electrically connected to the power generation module and the battery module, for enabling the first voltage signal output from the power generation module to be used as a power signal to provide to the application device ([0029], [0049], [0067], [0068]; FIG. 5; FIG. 6),

or enabling the first voltage signal output from the power generation module and the second voltage signal output from the battery module to collectively serve as the power signal to provide to the application device ([0049], [0067], [0068]; FIG. 5; FIG. 6).

	Regarding claim 2, Nassef discloses that the energy management module further enables the power generation module to charge the battery module.  ([0056], [0067], [0068]; FIG. 5; FIG. 6)
	Regarding claim 15, Nassef discloses:
a voltage signal application system ([0039], [0042]), comprising:  an application device ([0068]; FIG. 6); and an intelligent hunting device, for supplying a power signal to the application device, the intelligent hunting device comprising (because the body of the claim does not mention an intelligent hunting device, the reference to “an intelligent hunting device” in this preamble is not limiting): 

a power generation module, used to generate a first voltage signal ([0039], [0042], [0063]; FIG. 1:  1); 

a battery module, used to generate a second voltage signal ([0036], [0057]); and

an energy management module, electrically connected to the power generation module and the battery module, for enabling the first voltage signal output from the power generation module to be used as a power signal to provide to the application device ([0029], [0049], [0067], [0068]; FIG. 5; FIG. 6), 

or enabling the first voltage signal output from the power generation module and the second voltage signal output from the battery module to collectively serve as the power signal to provide to the application device ([0049], [0067], [0068]; FIG. 5; FIG. 6).


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nassef in view of Ting et al. (US 2017/0324022 A1).
	Regarding claim 3, Nassef does not disclose the power generation module comprising: 
a shell; and 

a plurality of curved metal structures, disposed in the shell; and 

a plurality of curved piezoelectric elements, attached to the plurality of curved metal structures; 

wherein when the shell is compressed, the plurality of curved metal structures are simultaneously deformed to cause the plurality of curved piezoelectric elements to generate the first voltage signal.

	Ting, addressing the same problem of how to configure a power generation module, teaches a piezoelectric energy harvester having a plurality of arc-shaped piezoelectric elements ([0001]), comprising:
		a shell ([0016]; FIG. 1:  11, 14; FIG. 2a:  11, 14); and
a plurality of curved metal structures, disposed in the shell ([0017]; FIG. 1:  21; FIG. 2a:  21); and 

a plurality of curved piezoelectric elements, attached to the plurality of curved metal structures ([0015]; FIG. 1:  30; FIG. 2a:  30); 

wherein when the shell is compressed, the plurality of curved metal structures are simultaneously deformed to cause the plurality of curved piezoelectric elements to generate the first voltage signal ([0015], [0018]),

for the benefit of providing an energy harvester that gather surrounding energy, converts the energy into electricity, and provides the electricity to an electronic device connected therewith ([0002]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Ting with the device of Nassef because that would have enabled the device to provide an energy harvester that gather surrounding energy, converts the energy into electricity, and provides the electricity to an electronic device connected therewith ([0002]).
Regarding claim 16, Nassef does not disclose the power generation module comprising: 
a shell; and 

a plurality of curved metal structures, disposed in the shell; and 

a plurality of curved piezoelectric elements, attached to the plurality of curved metal structures; 

wherein when the shell is compressed, the plurality of curved metal structures are deformed simultaneously to cause the plurality of curved piezoelectric elements generate the first voltage signal.

Ting, addressing the same problem of how to configure a power generation module, teaches a piezoelectric energy harvester having a plurality of arc-shaped piezoelectric elements ([0001]), comprising:
		a shell ([0016]; FIG. 1:  11, 14; FIG. 2a:  11, 14); and
a plurality of curved metal structures, disposed in the shell ([0017]; FIG. 1:  21; FIG. 2a:  21); and 

a plurality of curved piezoelectric elements, attached to the plurality of curved metal structures ([0015]; FIG. 1:  30; FIG. 2a:  30); 

wherein when the shell is compressed, the plurality of curved metal structures are deformed simultaneously to cause the plurality of curved piezoelectric elements generate the first voltage signal ([0015], [0018]),

for the benefit of providing an energy harvester that gather surrounding energy, converts the energy into electricity, and provides the electricity to an electronic device connected therewith ([0002]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Ting with the system of Nassef because that would have enabled the system to provide an energy harvester that gather surrounding energy, converts the energy into electricity, and provides the electricity to an electronic device connected therewith ([0002]).

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nassef further in view of Hoegnelid (US 5,309,096). 
	Regarding claim 9, Nassef discloses a wireless transmission module, used to connect to the application device via a wireless transmission path.  ([0068]; FIG. 6) 
	Nassef does not disclose:
a processing module, for calculating a frequency at which a first voltage signal is generated; and 

wherein when a frequency generated by the first voltage signal is greater than a threshold, the processing module generates a notification signal for transmission to the application device via the wireless transmission path.

Hoegnelid, addressing the same problem of how to control an energy generating device, teaches:
a processing module, for calculating a frequency at which a first voltage signal is generated (col. 4, lines 7-27; FIG. 3); and 

wherein when the frequency generated by the first voltage signal is greater than a threshold, the processing module generates a notification signal for transmission to the application device (col. 4, lines 28-43; Hoegnelid teaches the detection of a current signal, but by Ohm’s Law (V = IR), current is directly proportional to voltage, so the detection of current is directly proportional to the detection of voltage),
for the benefit distinguishing between output signals and noise signals (col. 2, lines 55-57).

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hoegnelid with the system of the above combination because that would have enabled the system to distinguish between output signals and noise signals.

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nassef and Ting further in view of Hoegnelid (US 5,309,096). 
	Regarding claim 17, Nassef discloses a wireless transmission module, configured to connect to the application device via a wireless transmission path.  ([0068]; FIG. 6)
	The above combination does not disclose:
a processing module, for calculating a frequency at which a first voltage signal is generated; and 

wherein when the frequency of the first voltage signal exceeds a threshold, the processing module generates a notification signal for transmission to the application device via the wireless transmission path.

	Hoegnelid, addressing the same problem of how to control an energy generating device, teaches:
a processing module, for calculating a frequency at which a first voltage signal is generated (col. 4, lines 7-27; FIG. 3); and 

wherein when the frequency of the first voltage signal exceeds a threshold, the processing module generates a notification signal for transmission to the application device (col. 4, lines 28-43; Hoegnelid teaches the detection of a current signal, but by Ohm’s Law (V = IR), current is directly proportional to voltage, so the detection of current is directly proportional to the detection of voltage),

for the benefit distinguishing between output signals and noise signals (col. 2, lines 55-57).

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hoegnelid with the system of the above combination because that would have enabled the system to distinguish between output signals and noise signals.

Allowable Subject Matter
17.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim 1 were amended to avoid the Section 112 rejections.
	Claims 5-8 are objected to as being dependent upon a rejected base claim, but because claims 5-8 depend from claim 4, they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim 1 were amended to avoid the Section 112 rejections.
Claim 10 is allowed.
Claims 11-14 are allowed because claims 11-14 depend from claim 10.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim 17 were amended to avoid the Section 112 rejections.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but because claims 19 and 20 depend from claim 17, they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim 17 were amended to avoid the section 112 rejections.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689